Jenney, J.
The bill of exceptions. succinctly states the cases ' *308substantially as follows: These are cross actions on a written agreement for the construction of a building in accordance with certain plans and specifications. In the case in which the Wheelers are plaintiffs, they seek in an action on the contract to recover a balance unpaid thereon and for work and materials not included therein. In the action brought by Tarullo damages are claimed for breach of the same contract. The cases have been heard together by an auditor, who found that the Wheelers did not substantially perform the contract and that the building as constructed by them contained many deviations and omissions from the specifications, which are set forth in detail in his report. It is found also that the Wheelers are not entitled to recover upon the contract, but that they can recover for certain work performed and materials furnished by them and not included therein. In the case in which Tarullo is plaintiff, the auditor found for the defendants.
On the coming in of the auditor’s report, Tarullo moved that an issue be framed for trial by jury in his action against the Wheelers as to what “it would cost to supply the omitted work and materials and make such changes and alterations as might be necessary to make the building conform to the contract, and stated . . . [he]] expected to show it would cost approximately $2,100.” This motion was denied, the court ruling “that even if that were the fact upon the other facts found by the auditor . . . Tarullo is not entitled to recover . . . damages.” The Wheelers moved in each case that judgment be entered in accordance with the report of the auditor. On these motions it was ordered that judgments be so entered. Exceptions were taken by Tarullo to the denial of his motion, to the ruling made thereon, and to the orders for judgment.
The cases were heard together on the motions for judgment and the motion for framing an issue for trial by jury, and not upon the merits, in which case the auditor’s report would have been prima facie evidence under R. L. c. 165, § 55, upon such matters as were expressly referred to him.
The judge acted under the authority purporting to be vested in him under Rule 31 of the common law rules of the Superior Court (1915), the material portions of which are: “On the coming in of the auditor’s report, either party may move for entry of *309judgment according to said report; and the court, thereupon, shall order such judgment to be entered, unless, within a time stated, cause appears or is shown to the contrary. If cause appears or is shown, the court may hear the parties and frame appropriate issues for the court or jury, upon which the trial shall be had.”
The quoted provision was considered in Farnham v. Lenox Motor Car Co. 229 Mass. 478, where it was held that this rule does not take away the right of trial by jury “seasonably claimed” and “insisted on,” where there is a real issue of fact to be tried. If Tarullo had relied upon his right to a trial by jury as an objection to the granting of the motions for judgment, they could not properly have been allowed. He neither asked for the framing of such issues as were necessary for a trial on the questions involved, nor claimed that he was entitled to such trial upon the facts, except such as were pertinent to the question stated in his motion. This was not an insistence and reliance on his right of trial by jury. The provision of the rule as to the framing of issues is not mandatory, but is addressed to the sound discretion of the court which in this case was properly exercised. . A judge cannot be compelled to single out and emphasize one of several factual questions and thus direct specific attention to it. Sherry v. Littlefield, 232 Mass. 220. St. 1913, c. 716, § 2. The exception to the denial of this motion must be overruled. The ruling made as a reason for this action, even if incorrect, is not reversible error, as it is immaterial. The exception thereto cannot be sustained. Jennings v. Puffer, 203 Mass. 534. Young v. Duncan, 218 Mass. 346, 351. Hotchkin v. Third National Bank of Syracuse, 219 Mass. 234, 237.
When a party does not persist in or rely upon his seasonably claimed right to a jury trial, or, waiving that claim, does not ask that the case be heard by a judge, a proper case is presented for disposition on a motion for judgment upon an auditor’s report. Such procedure does not impair the constitutional right to atrial by jury. Farnham v. Lenox Motor Car Co., supra.
The construction and effect of the rule must next be considered. The hearing upon such motion for judgment is not the equivalent of a trial although there may be a resultant judgment. Action under the rule is limited to the entry of judgment "according to . . . Fthe] report.” The rule does not provide for a trial in which *310the report may be admitted in evidence and in which other evidence may be introduced. It is confined to casés where, for some sufficient reason, there is to be no trial by jury or by the court. Not only is the authority of the rule restricted to a judgment in accordance with the report, but favorable action upon a motion signifies that there is to be no trial as such. When the decision of a motion involves issuable facts, they are not determined by the same procedure as in the trial of an action. Rule 24 of the Superior Court (1915). Borley v. Allison, 181 Mass. 246. The hearing of a case upon a motion implies summary action upon some question arising during its pendency without the necessity of placing the case in order for trial; and while the decision of the motion may result in a final judgment, such termination follows because the case is ripe for final action without a trial on the merits, unless one has already been had. Doubtless there may be exceptions to this general statement arising by agreement of parties, by statute, or by rule of court; but this is its ordinary signification. Matter of Petition of Jetter, 78 N. Y. 601, 605. Burner v. Hevener, 34 W. Va. 774, 781. Illinois Central Railroad v. Adams, 180 U. S. 28.
In order to enter judgment upon and in accordance with an auditor’s report within the terms of the rule under consideration, the report must require “a judgment in accordance with its findings of facts,” and no judgment can be ordered if “taking all the facts found both primary and subsidiary the report is reasonably susceptible of more than one inference.” Barrell v. Paine, 236 Mass. 157. Wakefield v. American Surety Co. 209 Mass. 173. If more than one inference can be drawn, and if the report is so phrased that upon the trial of the case with the auditor’s report as the only evidence a verdict could not be directed, then' judgment cannot be entered on the report on a motion under this rule, and cause appears for denial of the motion. The rule does not create a new method of setting down cases for trial, or a trial with evidence limited to one document; but applies to cases where judgment can be ordered “according” to the report. That word implies that judgment must be founded on the terms of the report and must follow thereform without the determination of which of two or more possible results may follow because of some finding by the court based thereon.
*311It is well settled that an auditor’s report may be so drawn that the effect of its general findings may be open for consideration in connection with the subsidiary findings of subordinate facts or with the report of evidence, in which cases a verdict maybe based solely upon it, different in result from that reached under the general findings. Peaslee v. Ross, 143 Mass. 275. Connolly v. Sullivan, 173 Mass. 1. Fisher v. Doe, 204 Mass. 34.
The stated principles must now be applied to the cases under consideration. The auditor finds that the “ building as constructed contained many deviations and omissions” from the requirements of the specifications. These are set forth in detail. They support the finding based thereon that the Wheelers had “not substantially performed the contract.” None of them weaken or question its effect. Tarullo has never accepted the building “as completed according to the contract.”
The finding for the Wheelers as to work and materials not included in the specifications is clear and definite, and no statement of evidence or of subsidiary facts is made which renders it uncertain or issuable on the face of the report. Vickery v. Ritchie, 202 Mass. 247. Buttrick Lumber Co. v. Collins, 202 Mass. 413, 421. Bowen v. Kimbell, 203 Mass. 364. Handy v. Bliss, 204 Mass. 513.
The action by Tarullo for damages suffered by the failure of the Wheelers to perform their obligation presents in effect a like situation. The auditor finds that the damages received by the plaintiff in that action were $1,000, the difference in value of the building as constructed and its value in case the contract had been fulfilled by the Wheelers. 1 He also finds: “The alterations of the block' to conform entirely to the contract would involve an expense of between $2,000 and $3,000, and the results obtained would be so entirely disproportionate to this cost that I find it would not be feasible or reasonable to make such alterations, although in certain respects changes could be made which would be feasible.” This is based on a full statement of the facts involved in its determination. If the report had been submitted in evidence, a jury properly could not have rendered a verdict different from the conclusion of the auditor. The report does not contain findings upon which a different conclusion could be based. While some of its findings are in detail, in other respects *312it is general in character and it contains no findings from which a conclusion can be founded different from that ultimately reached by the auditor.
It follows that the motions for judgment were properly allowed, and that the exceptions thereto must be overruled.

Exceptions overruled.